Dismissed and Memorandum Opinion filed July 24, 2003








Dismissed and Memorandum Opinion filed July 24, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00750-CV
____________
 
KENAN PAO, Appellant
 
V.
 
CHIA-LING HO, Appellee
 

 
On Appeal from the 328th District Court
Fort
Bend County, Texas
Trial
Court Cause No.  100,044
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment filed March 21, 2003.
On July 17, 2003, appellant filed a motion to dismiss the
appeal because the case has been settled. 
See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed July 24, 2003.
Panel consists of Justices Yates,
Hudson and Frost.